DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                               Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter.

As for claim 20, the preamble of independent claim 20 indicates that it is drawn to a computer/machine-readable storage medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term: computer readable media, particularly when the specification is silent. See MPEP 2111.01. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

4. Claims 21-25 are dependent on claim 20 and do not cure its deficiency. Therefore they are rejected on the same basis.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US Pub.No.2019/0104149 in view of Jain (US Pub.No.2018/0262527).

7. Regarding claims 1, 13 and 20 Zeng teaches an apparatus, a method and a machine readable storage medium comprising: memory to store instructions; and processing circuitry, coupled to the memory, operable to execute the instructions, that when executed, cause the processing circuity to: identify a message for transmitting over an in-vehicle network, the message including at least a first message bit and a second message bit (para: 0040-0042 teaches CAN node or ECU transmit CAN message. Identifying the transmitted CAN message. Data frames, as shown in FIG. 1, are the most common type of CAN message. Data frames consist of one dominant 0 bit denoting the start of frame, followed by an 11-bit arbitration field or message identifier (ID). The next three bits are used for protocol purposes. The following four bits comprise the Data Length Code (DLC), which signifies the length of the data field in bytes. The eight-byte data field follows the DLC, and is succeeded by a fifteen bit Cyclic Redundancy Check (CRC) and a one-bit delimiter. The message ends with nine bits that are used to acknowledge the reception of the message and mark the end of the message. Seven bits of interframe space follows before the next message is sent);

 The SECU will share a unique key and a counter with each ECU on the CAN bus. When a legitimate ECU sends a message, it will first compress the message and then generate a MAC [authentication data herein] of the counter and the secret key. The counter will be increased by one for each transmitted message. The ECU then fits the compressed message and the MAC into one CAN frame, and sends it onto the CAN bus. Para: 0060-0062 teaches the Huffman trees were generated from CAN data logs using bytes as symbols, and each CAN message was encoded separately. A Huffman tree was generated for each unique message ID, so each ECU would only have to store the Huffman trees for the message IDs that it communicates with);

and generate an encoded message based at least in part on the encoding of the predefined voltage level such that the encoded message includes the authentication data (Fig.3, Para:  0040-0041 teaches voltage applied on message bit. Para: 0062-0063 teaches the generating an encoded CAN message that includes authentication data (MAC).
 

Zeng teaches all the above claimed limitations but does not expressly teach encode a first predefined voltage level on the first message bit ; encode a second predefined voltage level on the second message bit, wherein the second predefined voltage level is different from the first predefined voltage level.

Jain teaches encode a first predefined voltage level on the first message bit ; encode a second predefined voltage level on the second message bit, wherein the second predefined voltage 

Therefore, to would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention was filed to modify Zeng to include encode a first predefined voltage level on the first message bit; encode a second predefined voltage level on the second message bit, wherein the second predefined voltage level is different from the first predefined voltage level, as taught by Jain, such a setup would reduce or eliminate the threats from the side-channel attacks

8. Regarding claims 2,14 and 21 Zhang in view of Jain teaches the apparatus, the method and the machine readable storage medium wherein the first predefined voltage level represents a first combination of two or more bits of the plurality of authentication bits of the authentication data (Zeng: Para: 0062-0063  teaches authentication data. Jain: Para: 0027 teaches the first predefined voltage level).

9. Regarding claims 3,15  and 22 Zhang teaches the apparatus, the method and the machine readable storage medium wherein the authentication data is a message authentication code (MAC) and wherein the first combination is a bit-pair of the MAC (Para:0062-0064 teaches the authentication data is a message authentication code with bit-pair)

 10. Regarding claims 4, 16 and 23 Jain teaches the apparatus, the method and the machine readable storage medium wherein the second predefined voltage level represents a second combination of two or more bits of the plurality of authentication bits of the authentication data, the second combination being different from the first combination (Figs.5-6, para: 0060-0062, para: 0065 and table 2 teaches applying different voltage level on the message bits).

11. Regarding claims 5, 17 and 24 Zhang teaches the apparatus, the method and the machine readable storage medium, wherein the in-vehicle network is a Controller Area Network (CAN) bus (abstract and para: 0039 teaches the in-vehicle network is a CAN bus).

12. Regarding claim 6 Zhang teaches the apparatus further comprising a transceiver, and wherein the processing circuitry is further caused to send, via the transceiver, the encoded message to at least one receiving node of the in-vehicle network, the encoded message including the authentication data (para:0060-0062 teaches  the encoded message including the authentication data.

13. Regarding claims 7 Zhang teaches the apparatus, wherein the at least one receiving node receives and decodes the encoded message to verify the authentication data (Para: 0052 and para: 0081-0082 teaches decoding the encoded message for verification).

14. Regarding claim 8 Jain teaches the apparatus, wherein the message includes at least a third message bit, and wherein the processing circuitry is further caused to encode a third predefined voltage level on the third message bit, the third predefined voltage level being different from the first and second predefined voltage levels (Figs.5-6, para: 0060-0062, para: 0065 and table 2 teaches applying different voltage level on the message bits and encoding them).

15. Regarding claim 9 Jain teaches the apparatus, wherein the third predefined voltage level represents a third combination of two or more bits of the plurality of authentication bits of the authentication data, the third combination being different from the first and second combinations (Figs.5-6, para: 0060-0062, para: 0065 and table 2 teaches applying different voltage level on 

16. Regarding claims 10, 18, 25 Zhang in view of Jain teaches the apparatus, the method and the machine readable storage meduim, wherein “n” number of predefined voltage levels are encodable on the message and transmittable over a Controller Area Network (CAN) high line or a CAN low line of a CAN bus, and wherein log2(n) bits of the plurality of authentication bits of the authentication data is encodable per message bit of the message (Zhang: Para:0051-0052 teaches the security module in the car is named as the Security ECU (SECU). The SECU will act as an authentication module to verify CAN messages, detect/block malicious messages, and facilitate key distribution. The SECU will share a unique key and a counter with each ECU on the CAN bus. When a legitimate ECU sends a message, it will first compress the message and then generate a MAC [authentication data herein] of the counter and the secret key. The counter will be increased by one for each transmitted message. The ECU then fits the compressed message and the MAC into one CAN frame, and sends it onto the CAN bus. Para: 0060-0062 teaches the Huffman trees were generated from CAN data logs using bytes as symbols, and each CAN message was encoded separately. A Huffman tree was generated for each unique message ID, so each ECU would only have to store the Huffman trees for the message IDs that it communicates with. Fig.3, Para:  0040-0041 teaches voltage applied on message bit. Para: 0062-0063 teaches the generating an encoded CAN message that includes authentication data (MAC).
Jain: Figs.5-6, para: 0060-0062, para: 0065 and table 2 teaches applying different voltage level on the message bits and encoding them).



18. Regarding claim 12 Zhang in view of Jain teaches the apparatus, wherein: voltage increments associated with the n number of predefined voltage levels on the CAN high line is different from voltage increments associated with the n number of predefined voltage levels on the CAN low line, a value of n associated with the n number of predefined voltage levels on the CAN high line is different from a value of n associated with the n number of predefined voltage levels on the CAN low line, or the voltage increments associated with the n number of predefined voltage levels on the CAN high and low lines are gradient, crescent, decrescent, random, or may be based on a predefined sequencing scheme (Jain: Figs.5-6, para:0027-0028, para: 0060-0062, para: 0065 and table 2 teaches applying different voltage level on the message bits and encoding them. The number of predefined voltage levels on the CAN high line is different from the number of predefined voltage levels on the CAN low line).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431